    Case 19-15411-ABA              Doc 40    Filed 04/23/20 Entered 04/23/20 16:10:50         Desc Main
                                            Document      Page 1 of 1


UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

Denise Carlon, Esquire
KML Law Group, P.C.
Sentry Office Plz
216 Haddon Avenue, Ste. 406
Westmont, NJ 08108
215-627-1322
dcarlon@kmllawgroup.com
Attorneys for Quicken Loans Inc.



In Re:                                              Case No.:       19-15411 ABA
 Deshahn M. Lawrence
                                                    Chapter:        13

                 Debtor(s)                          Hearing Date:

                                                    Judge:          Andrew B. Altenburg Jr.




                                            STATUS CHANGE FORM

Pursuant to D.N.J. LBR 9013-3, the undersigned notifies the court that the matter identified below

has been:

                                              ☐ Settled  Withdrawn

Matter: Notice of Mortgage Payment Change. Re: Claim #: 1 filed on March 17, 2020

__________________________________________________________________________________




Date: April 23, 2020                                                  /s/Denise Carlon
                                                                      Signature




                                                                                               rev. 8/1/15
